Name: COMMISSION REGULATION (EC) No 2864/95 of 12 December 1995 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy;  agricultural activity
 Date Published: nan

 13. 12. 95 EN Official Journal of the European Communities No L 300/9 COMMISSION REGULATION (EC) No 2864/95 of 12 December 1995 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular Article 8 (3) thereof, account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as last amended by Regulation (EC) No 150/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (10), as last amended by Regula ­ tion (EC) No 1053/95 ("); Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas Article 8 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2777/75 provides that from 1 July 1995 all exports for which refunds are requested, with the exception of exports of day-old chicks, shall be subject to the presentation of an export licence with advance fixing of the refund ; whereas the specific implementing rules for these arrangements are laid down in Commission Regulation (EC) No 1372/95 (3), as last amended by Regulation (EC) No 2841 /95 (4) ; whereas these rules provide, among other things, that applications for export licences for use from 1 July 1 995 may be submitted from 19 June 1995 ; HAS ADOPTED THIS REGULATION : Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector ; Article 1 The list of product codes for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto for exports to be carried out from 1 July 1995 on the basis of the export licences referred to in Article 2 of Regulation (EC) No 1372/95 or on the basis of the 'ex-post ' export licences referred to in Article 9 of the same Regulation .Whereas Council Regulation (EEC) No 990/93 (% asamended by Regulation (EC) No 1380/95 (% prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 2815/95 whereas Article 2 This Regulation shall enter into force on 13 December 1995.(') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 133, 17. 6. 1995, p. 26. (4) OJ No L 296, 9 . 12. 1995, p. 8 . 0 OJ No L 102, 28 . 4. 1993, p. 14. (6) OJ No L 138 , 21 . 6. 1995, p. 1 . ft OJ No L 297, 9. 12. 1995, p. 1 . (8) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . ( ,0) OJ No L 108, 1 . 5. 1993, p. 106. (") OJ No L 107, 12. 5. 1995, p. 4. No L 300/ 10 I EN I Official Journal of the European Communities 13 . 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 12 December 1995 fixing the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (l) Product code Destination of refund (') Amount of refund (J) ECU/100 units l ECU/ 1 00 kg 0105 11 11 000 0105 11 19 000 01 01 2,00 2,00 0207 2210 000 04 8,00 0105 11 91 000 01 2,00 0207 22 90 000 04 8,00 0105 11 99 000 01 2,00 0207 41 11 900 04 9,00 0105 19 10 000 01 3,50 0207 41 51 900 04 9,00 ECU/100 kg 0207 41 71 190 04 9,00 I 0207 41 71 290 04 9,00 0207 21 10 900 02 03 30,00 8,00 0207 42 10 990 04 15,00 0207 21 90 190 02 33,00 0207 42 51 000 04 6,50 l 03 8,00 0207 42 59 000 04 6,50 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iran, Armenia, Azerbaijan, Georgia, Russia, Uzbekistan and Tajikistan, 03 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and those of 02 above, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia and the Czech Republic . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.